department of the treasury internal_revenue_service washington d c office_of_chief_counsel number release date uilc 6038a cc intl preno-130801-02 internal_revenue_service national_office legal advice date date memorandum for jeffrey johnson international technical advisor lmsb pft i from elizabeth beck chief cc intl subject related parties under sec_6038a this technical assistance responds to your memorandum dated date this technical assistance does not relate to a specific case and is not binding on examination or appeals this document is not to be used or cited as precedent issue sec_1 whether us corp and us corp are considered related parties per sec_6038a and the regulations thereunder whether the sales transactions between us corp and us corp must be reported on a form_5472 information_return of a foreign-owned u s_corporation or a foreign_corporation engaged in a u s trade_or_business conclusion sec_1 based on the information provided us corp1 and us corp are not related parties per sec_6038a and the regulations thereunder based upon the above conclusion the sales transactions between us corp1 and us corp are not reportable on a form_5472 preno-130801-02 facts overview us corp a domestic_corporation is wholly owned by individual a a foreign individual as such us corp is a reporting_corporation as defined by sec_6038a individual a and individual b serve as officers of us corp individual c a u s resident and the of individual b wholly owns us corp a domestic_corporation forcorp a foreign manufacturing corporation is owned by unrelated parties forcorp a foreign_corporation is owned by individual a by individual b by individual c and by individual d also a of individual b the remaining is owned by unrelated parties forcorp a foreign_corporation is owned by individual a by individual b and by individual c us corp imports goods and further distributes such goods to other domestic entities principally us corp the majority of the goods are supplied to us corp by forcorp either directly or indirectly through forcorp and forcorp us corp currently is the principal supplier of goods to us corp prior to the formation of us corp us corp principally purchased goods directly from forcorp forcorp and forcorp us corp files a form_5472 with respect to the transactions it entered into with forcorp and forcorp relationship between us corp and us corp us corp to us corp it is not known whether any was actually paid_by us corp to us corp nor whether such were equal to what unrelated entities similarly situated would pay under a credit facility us corp executed notes to a bank for dollar_figure and dollar_figure signed by individual a and individual b in their capacities as chief_executive_officer and chief financial officer respectively of us corp the interest rate on these loans was the individual a provided personal guarantees with respect to these loans in addition both us corp and individual c guaranteed the bank loans to us corp it is not known how the signatures of the officers of us corp were able to bind us corp to the note us corp advanced us corp interest bearing subordinated loans in the amount of dollar_figure us preno-130801-02 corp and us corp have also entered into other various inter-company loans for less than market rate of interest no interest was paid_by us corp to us corp with respect to the inter-company notes purportedly provided by us corp to us corp no information is provided regarding these or how us corp and us corp reported these transactions on their respective income_tax returns us corp issued in its corporate name to individual c the incurred by the use of these were allocated to several ledger accounts as business_expenses the amount of the by individual c totaled dollar_figure no reimbursement was made by individual c to us corp for the incurred us corp also booked and expensed certain purchases made on behalf of us corp there is no evidence of repayment of such purchases law each sec_6038a reporting_corporation must make a separate annual information_return on form_5472 information_return of a foreign-owned u s_corporation or a foreign_corporation engaged in a u s trade_or_business with respect to each related_party with which the reporting_corporation has had any reportable_transaction during the taxable_year sec_1_6038a-2 reportable_transactions are listed in sec_1_6038a-2 and and include among other monetary transactions sales and purchases of stock_in_trade inventory and sales and purchases of tangible_property other than stock_in_trade rents interest amounts borrowed or loaned and consideration received or paid for managerial_services a reporting_corporation is a domestic_corporation that i sec_25 foreign-owned sec_6038a a corporation i sec_25 foreign-owned if at least of i the total voting power of all classes of stock of the corporation entitled to vote or ii the total value of all classes of stock of the corporation is owned directly or indirectly at any time during the taxable_year by one foreign_person a foreign shareholder sec_6038a and sec_1_6038a-1 a foreign_person is any person who is not a united_states_person as defined by sec_7701 sec_6038a a domestic_corporation is a united_states_person sec_7701 indirect ownership refers to ownership through a corporation partnership trust or estate see revproc_91_55 1991_2_cb_784 and sec_1_6038a-1 ex for purposes of measuring ownership the attribution_rules of sec_318 apply with certain modifications sec_6038a under sec_318 an preno-130801-02 individual shall be considered as owning the stock owned directly or indirectly by or for his spouse children grandchildren and parents sec_318 stock that is attributed from one family_member to another under this rule cannot then be reattributed to another family_member sec_318 in addition if or more in value of the stock in a corporation is owned directly or indirectly by or for any person such corporation shall be considered as owning the stock owned directly or indirectly by or for such person sec_318 sec_6038a defines a related_party as i any foreign shareholder of the reporting_corporation ii any person who is related within the meaning of sec_267 or sec_707 to the reporting_corporation or to a foreign shareholder of the reporting_corporation and iii any other person who is related to the reporting_corporation within the meaning of sec_482 for purposes of measuring ownership the attribution_rules of sec_318 apply sec_6038 see discussion in prior paragraph under sec_267 two corporations are related if they are members of the same controlled_group a controlled_group includes two or more corporations if among certain other tests five or fewer persons who are individuals own stock possessing i at least of the total combined voting power of all classes of stock entitled to vote or at least of the total value of shares of all classes of the stock of each corporation and ii more than of the total combined voting power of all classes of stock entitled to vote or more than of the total value of shares of all classes of stock of each corporation taking into account the stock ownership of each such person only to the extent such stock ownership is identical with respect to each such corporation sec_267 and sec_1563 when determining ownership of stock for purposes of ascertaining whether there is a controlled_group an individual shall be considered as owning the stock owned directly or indirectly by his spouse except under certain circumstances not relevant here and minor children sec_1563 and an individual who otherwise owns more than of the total stock of a corporation by vote or value shall be considered as owning the stock in such corporation owned directly or indirectly by or for his parents grandparents grandchildren and children who have attained the age of years sec_1563 stock constructively owned by a person by reason of this rule shall not be treated as owned by him for the purposes of again applying this rule to make another person the constructive owner of such stock sec_1563 in addition under sec_267 an individual and a corporation are related if more than in value of the outstanding_stock of the corporation is owned directly or indirectly by or for such individual for purposes of determining the ownership of stock in applying sec_267 an individual shall be considered as owning the stock owned directly or indirectly by or for his family sec_318 and sec_267 under sec_318 the family of an individual preno-130801-02 includes his spouse children grandchildren and parents sec_267 further includes in an individual’s family his siblings and all other ancestors and lineal_descendants stock constructively owned by a person by reason of this rule shall not be treated as owned by him for the purposes of again applying this rule to make another person the constructive owner of such stock sec_318 and sec_267 sec_707 describes certain relationships of partnerships with partners or with other partnerships sec_482 applies where two or more organizations trades_or_businesses are owned or controlled directly or indirectly by the same interests the sec_482 regulations refer to a controlled_taxpayer rather than related_party a controlled_taxpayer is any one of two or more taxpayers owned or controlled directly or indirectly by the same interests and includes the taxpayer that owns or controls the other taxpayers sec_1_482-1 the term controlled includes any type of control whether legally enforceable or not and however exercisable or exercised including control resulting from the actions of two or more taxpayers acting in concert or with a common goal or purposes it is the reality of the control that is decisive not its form or the mode of its exercise a presumption of control arises if income or deductions have been arbitrarily shifted sec_1_482-1 the regulations provide no guidance as to what the term same interests means under sec_482 case law indicates it is not necessary that the same person or persons own or control each controlled business before sec_482 can be applied but there must be a common design for the shifting_of_income in order for different individuals to constitute the same interests 598_f2d_1375 5th cir ownership stakes held by two brothers were sufficiently disparate to create conflicting self-interests in the dealings between the two corporations accord dhl corp v commissioner tcmemo_1998_461 aff’d in part rev’d in part and remanded 285_f3d_1210 9th cir when the interests controlling one entity and those controlling another have a common interest in shifting income from the former to the latter entities may be considered commonly controlled see also 453_f2d_1144 2d cir nonacq 1975_2_cb_3 two independently owned corporations acting in concert to make interest-free loans to a jointly owned corporation constituted the same interests within the meaning of sec_482 366_f2d_890 5th cir four unrelated family units owning proportionate amounts of a corporation and partnership constituted same interests within the meaning of sec_482 where the partnership was set up to reallocate income within the families preno-130801-02 analysis the first question is whether us corp1 and us corp are related parties us corp will qualify as a related_party to us corp1 for purposes of sec_6038a if it is i a foreign shareholder of us corp1 ii related to us corp1 or individual a under sec_267 or sec_707 or iii related to us corp1 within the meaning of sec_482 see sec_6038a because us corp is a domestic_corporation and therefore a united_states_person it is not a foreign_person sec_6038a and sec_7701 us corp is not a foreign shareholder of us corp and therefore is not a related_party under the first test looking at the second related_party test us corp will be related to us corp1 under sec_267 if both corporations are members of the same controlled_group as defined in sec_1563 that is if individual a and individual c in the aggregate own more than of the stock of each of us corp and us corp taking into account each individual’s stock ownership in one corporation only to the extent such individual owns an equal amount of stock in the other corporation in this case individual a owns of the stock of us corp but does not directly own any stock of us corp similarly individual c owns of the stock of us corp but does not directly own any stock of us corp under sec_1563 there is no attribution_of_ownership to nor can stock attributed to a family_member be reattributed to another individual therefore though us corp1 stock held by individual a can be attributed to individual b it cannot be reattributed to individual c the us corp stock held by individual c cannot be attributed to individual b let alone reattributed from individual b to individual a therefore neither individual a nor individual c own stock of both us corp and us corp1 for purposes of this test and hence the two corporations are not members of the same controlled_group us corp will be related to individual a under sec_267 only if individual a owns directly or indirectly more than in value of the outstanding_stock of us corp individual a does not own directly any stock of us corp though there is attribution under sec_267 stock attributed to a family_member cannot be reattributed to another individual the us corp stock held by individual c can be attributed to individual b but the stock cannot be reattributed from individual b to individual a therefore individual a does not directly or constructively own more than of us corp and hence is not related to us corp under sec_267 sec_707 is not applicable in determining the related_party status of us corp as none of us corp us corp2 or individual a is a partnership preno-130801-02 because us corp is not related to us corp1 or individual a under either sec_267 or sec_707 us corp is not a related_party under the second test the final related_party test is the sec_482 ownership common_control test us corp and us corp will be related parties for purposes of sec_6038a if under sec_482 they are owned or controlled directly or indirectly by the same interests us corp is wholly owned and therefore controlled by individual a us corp is wholly owned and therefore controlled by individual c individual a and individual c may be treated as the same interests for purposes of this test if they are acting pursuant to a common design to shift income or deductions in b forman supra two unrelated corporate shareholders each held a interest in a newly-formed company to which they made loans without interest by not reporting interest on these loans the shareholders had less taxable_income and the company by not paying interest eliminated a deduction that would have increased the yearly losses it was reporting the second circuit_court of appeals concluded that the shareholders though unrelated were acting in concert in making the interest free loans to the company and found that the company was in fact controlled by the same interests for purposes of sec_482 b forman f 2d pincite in south texas rice warehouse supra four unrelated families each owned a interest in a corporation the same families formed a partnership again each family unit owning a interest though the families as a unit owned the same percentage interest in each of the corporation and the partnership the ownership varied among the individuals within each family such that individuals owning of the partnership only owned of the corporation the two individuals holding of the corporation that did not participate in the partnership were fathers of two of the family units the partnership leased the operating_assets of the corporation but the payments under the lease were less than arm’s length and therefore not sufficient to cover the corporation’s expenses thus generating losses in the corporation and increasing income of the partnership the fifth circuit_court of appeals held that the corporation and the partnership were controlled by the same interests though owned by various individuals because each family unit maintained a stake in both the corporation and the partnership and because the partnership was formed for the purposes of reallocating among certain family members south texas rice warehouse f 2d pincite by contrast in brittingham supra the fifth circuit_court of appeals later held that although two corporations were controlled by the same family unit the members of the family unit did not necessarily constitute the same interests in this case juan and his wife roberta owned essentially of a corporation ceramica that manufactured tile and of a second corporation dallas ceramic preno-130801-02 which along with manufacturing tile itself purchased tile from ceramica for resale dallas ceramic was also held by juan’s brother robert with the remaining held by various relatives both parties agreed that the family unit consisting of roberta juan and robert collectively controlled both corporations but disagreed on whether they constituted the same interests for purposes of sec_482 the commissioner cited a number of transactions that he claimed reflected a common design to artificially divert more than dollar_figure million of income from ceramica to dallas ceramic based on what the commissioner claimed were artificially low sales prices and which therefore evidenced control by the same interests the court noted that the families of robert and juan were financially independent and that robert would have no incentive to be a part of a plan to shift dollar_figure million from a company in which he and his wife owned a stake to a company in which he only owned a stake the court held there was not sufficient evidence to show a common design to arbitrarily shift income and that therefore the two corporations were not controlled by the same interests 598_f2d_1375 pincite- in the case at hand the facts have not been sufficiently developed to reach a conclusion that individual a and individual c are acting in concert to arbitrarily shift income and therefore constitute the same interests for purposes of sec_482 it is not known whether us corp is in fact paying on the it from us corp nor whether the is an arm’s length rate similarly it is not clear whether any valid are being provided by us corp to us corp there does not appear to be any direct connection between the bank loans to us corp and the inter-entity loans from us corp to us corp as they do not have matching maturity dates and the bank loans are a rate versus the rate on the inter-entity loans the timing of the loans is also unclear there is no evidence whether guarantee fees were paid_by us corp to us corp in return for us corp 2's guarantee of u s corp 1's bank loans further information on the amounts and purposes of the expenses_incurred by us corp on behalf of us corp as well as information on the sales transaction prices for sales between us corp and us corp would also assist in determining whether there is evidence of arbitrary shifting_of_income it is unknown how us corp and us corp reported the income and expenses on their respective returns preno-130801-02 because there is insufficient factual evidence to determine whether us corp and us corp are commonly controlled under sec_482 we cannot conclude that us corp is a related_party to us corp under sec_482 and the third related_party test of sec_6038a your second question is whether the reporting requirements of sec_6038a apply to us corp 2’s transactions with us corp if us corp is not a related_party to us corp then there are no reporting requirements as to any transactions between us corp and us corp case development hazards and other considerations this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please call if you have any further questions elizabeth beck chief branch office of the associate chief_counsel international
